Citation Nr: 0826804	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1956.  He also had an unverified period of duty in 
the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

In June 2008, the veteran and his wife testified at a video-
conference hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing is of record.  In July 
2008, the undersigned VLJ granted the veteran's motion to 
advance the case on the Board's docket (AOD).


FINDING OF FACT

There is no persuasive medical evidence of record showing 
that the veteran's bilateral hearing loss is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  
For certain chronic disorders, such as hearing loss, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran contends that he has bilateral hearing loss as a 
result of in-service acoustic trauma.  He asserts that he 
served as an artillery officer and in an anti-aircraft unit 
without hearing protection.  The veteran reports 
participating in frequent field training exercises that were 
conducted at continuous two week intervals at a minimum of 
five times per year.  He denied being exposed to any 
occupational acoustical trauma, reporting that he worked as a 
rehabilitation psychologist for approximately 30 years 
following his discharge from service.  See May 2005 VA Form 
21-526; February 2006 notice of disagreement (NOD); June 2008 
hearing transcript.  

The veteran's wife, who is a registered nurse, reports that 
she and the veteran were married as soon as he finished basic 
training.  She asserts that she noticed his diminished 
hearing in the later part of 1958, and indicated that she 
became more aware of his decrease in hearing acuity as time 
went on.  The veteran's wife believes that the veteran's 
hearing loss is linked to service.  She also indicates that 
she worked with the veteran and that she would have to help 
arrange his room at work so that he could hear patients.  See 
February 2006 statement in support of claim; June 2008 
hearing transcript.  As the veteran's wife is a registered 
nurse, it appears that she is competent to make the assertion 
that the veteran's hearing loss is related to acoustic trauma 
in service.  See 38 C.F.R. § 3.159(a)(1) (2007) (competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The veteran's service treatment records were requested from 
the National Personnel Records Center (NPRC) in June 2005.  
In a July 2005 response, the NPRC indicated that the 
veteran's record was fire related and that there were no 
service medical records (SMRs) or Surgeon General's Office 
(SGO) reports.  The response also indicated that if the 
veteran was treated and the RO could supply the necessary 
information, to use another code.  The veteran, however, has 
indicated that he has not received treatment for this 
condition, and he did not indicate having received treatment 
in service either.  See May 2005 VA Form 21-526.  The only 
available service treatment record is a September 1956 
examination, which was conducted at the time of the veteran's 
release from active duty.  At that time, his bilateral 
hearing was 15/15 during whispered voice (WV) and spoken 
voice (SV) testing and clinical evaluation of his ears was 
normal.  See report of medical examination.  

The post-service medical evidence of record consists of two 
audiological examinations.  There is no other post-service 
medical evidence of record and the veteran has denied 
receiving treatment for bilateral hearing loss.  See May 2005 
VA Form 21-526.  

The audiological evaluation conducted in July 2005 by Dr. B. 
Lee is unclear but does not appear to show hearing loss in 
either ear per VA standards.  This record is devoid of a 
diagnosis and an opinion on etiology.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in December 2005, at which time his claims 
folder was available and reviewed.  The VA examiner noted the 
discharge medical examination that was absent for complaints 
of hearing loss and tinnitus and indicated a 15/15 for the 
whispered voice spoken voice screener, bilaterally.  The 
veteran reported hearing loss since the military, but noted 
he began noticing problems in the 1960s.  He reported three 
and one-half years of active duty and two years of service in 
the Reserves and indicated that he was an artillery officer.  
The veteran denied a family history of hearing loss, 
tinnitus, tympanic membrane perforation, otorrhea, otalgia 
and vestibular complaints.  He reported that he had growths 
removed from his left mastoid in 1955.  His medical history 
was significant for heart conditions, blood thinner use and 
diabetes.  The veteran reported military noise exposure to 
105 Howitzers, 90mm cannon fire and quad 50 caliber machine 
guns without the use of hearing protection.  He denied combat 
exposure and stated that he was exposed to these weapons 
during training exercises, which would occur four to five 
times per year or two weeks a year as a reservist.  The 
veteran also denied occupational and recreational noise 
exposure.  

Audiometric examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
75
75
LEFT
35
40
55
65
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 96 percent in the left.  The 
VA examiner reported that pure tone thresholds for the test 
frequencies 250-8000 Hz indicated a mild sloping to profound 
sensorineural hearing loss above 250 Hz for both ears.  Word 
recognition ability was noted as good for the right ear and 
excellent for the left.  Overall test reliability was good.  
Pure tone thresholds for the test frequencies 250-4000 Hz 
indicated a mild sloping to severe sensorineural hearing loss 
above 250 Hz for the both ears.  Word recognition ability was 
again noted as good for the right ear and excellent for the 
left.  

The VA examiner indicated that she could not resolve the 
issue of etiology without resorting to mere speculation.  The 
rationale provided was that the exit examination was absent 
for complaints of hearing loss and/or ear related concerns.  
The examiner noted that the veteran stated his hearing loss 
became noticeable to his wife shortly after the military and 
to himself in the 1960s - forty years have since passed.  The 
examiner further noted that the veteran is now 84 years old 
and that this is the first claim he has filed.  In addition, 
the veteran has a reported history of diabetes and heart 
problems, both of which can contribute to hearing loss.  
Without a frequency-specific discharge examination, providing 
an opinion would only be speculative.  

The evidence of record does not support the veteran's claim 
for service connection for bilateral hearing loss.  As an 
initial matter, although the veteran exhibited hearing loss 
per VA standards during VA examination, there is no post-
service medical evidence related to treatment for this 
condition, the VA examiner's diagnosis was made almost fifty 
years after the veteran's separation from service, and there 
is no contemporaneous documentation of symptomatology between 
the time of service and these initial findings.  In addition 
to the span of time between the veteran's active service and 
the documentation and diagnosis of bilateral hearing loss, 
his available service treatment record is devoid of reference 
to hearing loss, and the veteran acknowledges that he did not 
seek treatment in service.  

In addition to the above, there is also no persuasive medical 
evidence establishing a link between the veteran's bilateral 
hearing loss and service.  While the Board acknowledges that 
the veteran's wife provided a competent medical opinion 
regarding the etiology of the veteran's hearing loss, her 
opinion is not afforded any probative value.  This is so 
because she did not provide a basis for this opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993; Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  The VA examiner, on the other hand, 
provided a detailed rationale for her conclusion that she 
could not resolve the question of etiology without resorting 
to speculation, namely that there were no complaints of 
problems with hearing at the time of the veteran's discharge 
from service, that a large span of time had elapsed since his 
discharge, and that he had two other medical conditions that 
can contribute to hearing loss.  

In light of the foregoing, service connection is not 
warranted and the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the December 2005 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See June 2005 letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See January 
2008 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's available service treatment records were 
obtained and he was afforded an appropriate examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


